Title: From Jonathan Trumbull, Jr. to Jonathan Trumbull, Sr., 14 May 1783
From: Trumbull, Jonathan, Jr.
To: Trumbull, Jonathan, Sr.


                  
                     Hond Sir
                     Head Quarters 14th May 1783
                  
                  I returned a few Days ago from attendg the General at an Interview with Sir Guy Carleton—The two Generals met at Orange Town about 20 Miles above N. York—their Meeting was cordial & polite—Genl Carleton Dining with Genl Washington the first Day—& the American General with the British the next—The first on Shore—The other on Board a Frigate which bro’t Sir Guy from N. York—Their Conference was frank & open—tho’ not bro’t to that decisive Issue that could have been wished on our part—unhappily Sir Guy was taken very ill, & was obliged to return before our Business was compleated—The great Delay of evacuating the City it seems will arise from the amazing Incumbrance which hangs upon him from the Tories & Refugees who he finds himself obliged to protect & secure, as the Disposition of the States, especially to the Northward, appears very averse to their remaing in the Country.  the Number of these is great, & they must be removed before he can take away the Troops—this will take his Transports for some Time—But on the whole he appears disposed to quit the Country as soon as possible, & says that his desire will lead him to anticipate, if possible our wishes—tho his final Departure is dependant on so many contingents, that it is not in his powers to name any fixed period.
                  The army are at present tolerably quiet—but waiting with some Impatience for the arrival of the definitive Treaty, which must fix the period of their Discharge.
                  His Excellency wishes an Answer to his Letter respecting the Accounts of the State for final Settlement with our Troops—He has heard nothing from you since writing that Letter—but sees with a degree of surprise, the advertisements of the Pay Table Committee namg so distant a Day as the 15th of June, for the Accounts to be delivered into their Office—from this dilatory call, it is imagined the State have no great Idea of a Settlement being affected—or that they have no Expectation of an early discharge of the Army—I wish you would be pleased to acknowlege the Genl’s Letter—if no more.  I am Hond Sir Your Dutifull Son
                  
                     J. Trumbull Jur
                  
               